Name: 2012/567/EU: Decision of the European Parliament of 10Ã May 2012 on the closure of the accounts of the European Police College for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  European construction;  accounting
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/167 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on the closure of the accounts of the European Police College for the financial year 2010 (2012/567/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Police College for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Police College for the financial year 2010, together with the Colleges replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) (3), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Commission Decision C(2011) 4680 of 30 June 2011 granting consent to a derogation requested by the European Police College from Regulation (EC, Euratom) No 2343/2002,  having regard to the report of the European Police College of 12 July 2010 on the Reimbursement of Private Expenditure (10/0257/KA),  having regard to the external audit commissioned by the European Police College (Contract Ref. No CEPOL/2010/001) on the reimbursement of private expenditure,  having regard to the final report on the five-year external evaluation of the European Police College (Contract Ref. No CEPOL/CT/2010/002),  having regard to the Annual Activity Report 2009 of the Directorate-General for Justice, Freedom and Security,  having regard to the fourth progress report of the European Police College on the implementation of its Multi-Annual Action Plan (MAP) for 2010-2014,  having regard to the Court of Auditors report on the implementation of the European Police College MAP for 2010-2014,  having regard to the note of the Internal Audit Service (IAS) of 4 July 2011 (Ref. Ares (2011) 722479) on the third progress report on the implementation of the European Police College MAP for 2010-2014,  having regard to the report and annexes of the European Police College on the implementation of the European Parliaments resolution on 2009 Discharge: European Police College,  having regard to the report and annex of the European Police College on the application of its Procurement Manual for the period covering 1 July 2010 1 July 2011,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0119/2012), 1. Approves the closure of the accounts of the European Police College for the financial year 2010; 2. Instructs its President to forward this Decision to the Director of the European Police College, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 134. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 256, 1.10.2005, p. 63. (4) OJ L 357, 31.12.2002, p. 72.